DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 16 and 18 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.
Claims 5, 8, 9, 17, and 19 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. 
Claim 13 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. 
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. 
Claims 15 and 20 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. 

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 recite the limitation “…the presence of a logo on said one or more products…”  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recite the limitation “…wherein one of said one or more physical properties is the presence of a logo on said one or more products.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. US Patent Publication No. 2016/0371546 in view of McDowell et al. US Patent Publication No. 2019/0052925.

Regarding Claim 1, Yadav discloses a system comprising: a retailer module having memory adapted and configured to accept product images, product information, and product identifying information related to one or more products [0028-0030, 0039, 0046 & Figure 1; FIG. 1 includes a computing device 102 a product image database 106, a product information database 107… the computing device 102, the product image database 106, and the product data database 107 communicate and share data with one another by way of network 108…  each product may be associated with multiple product images that are stored in the product image database 106. These may be spinset views of a single product, such as photos taken from a different angle, different resolutions of the same image, etc…. the consumer can easily view details associated with the product, such as price, where the product is sold, materials of the product, size options, product name, color options, availability, etc… this product data may be retrieved from a product data database 107 by the shoppable video generation component 128 or other component that is configured to retrieve the product data…]; a database module having storage for storing product images, product information, product identifying information and tags [0028 & 0025]; and an identification module having memory adapted and configured to receive video content and identify said one or more products contained with said video content [Figure 2 & 0055].
Yadav fails to clearly disclose a tagging module having memory and storage adapted and configured to generate unique identifying tags associated with each of said one or more products; wherein said unique identifying tags are associated with video content associated with said one or more products contained within said video content to generate concatenated video content; and wherein said concatenated video content is delivered to a consumer.
In an analogous art, McDowell discloses a tagging module having memory and storage adapted and configured to generate unique identifying tags associated with each of said one or more products [0244; the consumer can tag products of interest in a variety of ways]; wherein said unique identifying tags are associated with video content associated with said one or more products contained within said video content to generate concatenated video content; and wherein said concatenated video content is delivered to a consumer [0081; 0122; 0152-0154; The card information may include, for example, a product image(s) and description, price and vendor(s) identity… The card database 2104 may also include list of tags. The tags may each correspond to a video or a limited portion of the video (e.g., a clip or video segment defined as a continuous subset of video frames) as well as a card, and the correspondences may be stored in the card database 2104. The tags may be included in metadata of videos and may include an identifier and/or a link to one or more card. In that regard, a card may be associated with a plurality of video content by creating a tag in each corresponding portion of video content… For example, a subject of a card may include a suit. An actor wearing the suit may appear in a limited portion of a video. Based on the association of the suit and the limited portion of the video, the card can be associated with the limited portion of the video such that the card is available when the limited portion of the video is being displayed.].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yadav and McDowell, before the effective filing date of the invention, in order to match the advertisements to video content (e.g., short video clips) and/or to corresponding proper portions of video content by requesting assistance from entities other than the video producer [McDowell 0006].

Regarding Claims 2 and 18, the combination of Yadav and Mcdowell discloses a system comprising: a consumer module adapted and configured to enable consumer viewing and interaction with said concatenated video content [McDowell 0151 & 0154].

Regarding Claim 3, the combination of Yadav and Mcdowell discloses a system wherein consumer interaction with said concatenated video content results in delivery of information regarding said one or more products contained within said video content [McDowell 0081, 0151 & 0154; the App 334 may also download information regarding the products associated with that episode (in the form of electronic information cards). Each card may contain multimedia rich product information including product description, product related media (pictures & videos), product vendors and shopping services… a subject of a card may include a suit. An actor wearing the suit may appear in a limited portion of a video…].

Regarding Claims 4, 5, and 19, the combination of Yadav and Mcdowell discloses a system comprising: a commercial transaction module adapted and configured to enable a commercial transaction between a consumer and a retailer related, at least in part, to said one or more products contained within said video [McDowell 0151, 0237, 0252; The card may also include manufacturer information, a cost of a product, one or more links to webpages where the product can be purchased… The consumer will be provided a list of product information to make a purchase at a directed/recommended website… displaying a user interface screen for purchase of the object by the user, in response to user selection of an interface control object for initiating a purchase transaction].

 Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. US Patent Publication No. 2016/0371546 in view of McDowell et al. US Patent Publication No. 2019/0052925 in further view of Moore et al. US Patent No. 11,042,753.

Regarding Claim 6, the combination of Yadav and McDowell discloses the system of Claim 1, however, the combination of Yadav and McDowell fails to disclose the system comprising: a creator module adapted and configured to enable upload of video content to said identification module wherein said one or more products is identified within said video content.
In an analogous art, Moore discloses a system comprising: a creator module adapted and configured to enable upload of video content to said identification module wherein said one or more products is identified within said video content [Col. 11 lines 49-67; a content creator can upload video content onto the visual search platform using the framework… A segment describing a product. This segment can be mapped to an augmented reality overlay, which provides a mechanism to virtually interact with the product].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yadav, McDowell, and Moore, before the effective filing date of the invention, in order to commercial partners to target relevant sections of content created by content creators  [Moore Col. 2 lines 10-20].

Regarding Claim 7, the combination of Yadav, McDowell, and Moore discloses a system comprising: a consumer module adapted and configured to enable consumer viewing and interaction with said concatenated video [McDowell 0151 & 0154].

Regarding Claims 8 and 9, the combination of Yadav, McDowell, and Moore discloses a system comprising: a commercial transaction module adapted and configured to enable a commercial transaction between a consumer and a retailer related, at least in part, to said one or more products contained within said video [McDowell 0151, 0237, 0252; The card may also include manufacturer information, a cost of a product, one or more links to webpages where the product can be purchased… The consumer will be provided a list of product information to make a purchase at a directed/recommended website… displaying a user interface screen for purchase of the object by the user, in response to user selection of an interface control object for initiating a purchase transaction].
 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. US Patent Publication No. 2016/0371546 in view of McDowell et al. US Patent Publication No. 2019/0052925 in further view of Moore et al. US Patent No. 11,042,753 in further view of Incorvia US Patent Publication No. 2012/0167145.

Regarding Claim 10, the combination of Yadav, McDowell, and Moore discloses the system of claim 9 but fails to disclose the system wherein said one or more products contained within said video content are identified, at least in part, by one or more properties of said one or more products.
In an analogous art, Incorvia discloses a system wherein said one or more products contained within said video content are identified, at least in part, by one or more properties of said one or more products [0033-0035].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yadav, McDowell, Moore, and Incorvia, before the effective filing date of the invention, in order to provide for an interactive video layer to enable objects in video to be identified and tracked and, in some cases, also enable users to interact with the object [Incorvia 0006].

Regarding Claim 11, the combined teachings of Yadav, McDowell, Moore, and Incorvia, disclose the system wherein one of said one or more physical properties is geometric properties of said one or more products [Incorvia 0039].

Regarding Claim 12, the combined teachings of Yadav, McDowell, Moore, and Incorvia, disclose the system wherein one of said one or more physical properties is the presence of a logo on said one or more products [Incorvia 0040].

Claims 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. US Patent Publication No. 2016/0371546 in view of McDowell et al. US Patent Publication No. 2019/0052925 in further view of Incorvia US Patent Publication No. 2012/0167145.

Regarding Claim 13, the combination of Yadav and McDowell discloses the system of claim 1, however the combination of Yadav and McDowell fails to disclose a system wherein said one or more products contained within said video content are identified, at least in part, by one or more properties of said one or more products.
In an analogous art, Incorvia discloses a system wherein said one or more products contained within said video content are identified, at least in part, by one or more properties of said one or more products [0033-0035].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yadav, McDowell, and Incorvia, before the effective filing date of the invention, in order to provide for an interactive video layer to enable objects in video to be identified and tracked and, in some cases, also enable users to interact with the object [Incorvia 0006].

Regarding Claim 14, the combined teachings of Yadav, McDowell, and Incorvia, disclose the system wherein one of said one or more physical properties is geometric properties of said one or more products [Incorvia 0039].

Regarding Claim 15, the combined teachings of Yadav, McDowell, and Incorvia, disclose the system wherein one of said one or more physical properties is the presence of a logo on said one or more products [Incorvia 0040].

Regarding Claim 16, the combined teachings of Yadav, McDowell, and Incorvia, disclose the system comprising: a consumer module adapted and configured to enable consumer viewing and interaction with said concatenated video [McDowell 0151 & 0154].

Regarding Claim 17, the combined teachings of Yadav, McDowell, and Incorvia, disclose the system comprising: a commercial transaction module adapted and configured to enable a commercial transaction between a consumer and a retailer related, at least in part, to said one or more products contained within said video [McDowell 0151, 0237, 0252; The card may also include manufacturer information, a cost of a product, one or more links to webpages where the product can be purchased… The consumer will be provided a list of product information to make a purchase at a directed/recommended website… displaying a user interface screen for purchase of the object by the user, in response to user selection of an interface control object for initiating a purchase transaction].

Regarding Claim 20, the combination of Yadav and McDowell discloses the system of claim 19, however the combination of Yadav and McDowell fails to disclose a system wherein one of said one or more physical properties is the presence of a logo on said one or more products.  
In an analogous art, Incorvia discloses a system wherein one of said one or more physical properties is the presence of a logo on said one or more products [0040].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yadav, McDowell, and Incorvia, before the effective filing date of the invention, in order to provide for an interactive video layer to enable objects in video to be identified and tracked and, in some cases, also enable users to interact with the object [Incorvia 0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Smith US 20210090449 A1, Tofighbakhsh US 20200413113 A1, McDevitt US 20180101611 A1, Qu US 9804941 B1, Zindler US 20160027067 A1, Curtis US 20150235264 A1, Erdmann US 8949889 B1, Tam US 8949889 B1, Gressel US 20140074719 A1, Arnold US 20100077428 A1, Abraham US 20080143481 A1, and Lemmons US 20030028873 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424